Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This initial office action is based on granted application for Patent Prosecution Highway (PHP) filed on November 2nd 2020 under 37 CFR 1.102(a), which claim 1-12 have been presented for examination. 
Status of Claims
2.	Claims 1-12 are pending in the application, of which sole claim 1 is in independent form and these claims (1-12) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
 
Priority
3.	A certified copy of priority document has been received by the US PTO (herein after office) on 10/01/2020. Accordingly, the priority date that has been considered for this application is July 26th, 2019. 
Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 10/01/2020 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
	(D).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: 
Claims 1-4 and 6-9 recite limitations i.e. "a user program editing unit that edits a user program"; however, the originally filled disclosure fails to provide adequate information regarding this claimed phrase “user program”. The question is what is “user program”? What does said “user program” do? Where said “user program” coming from? The term “user program” significantly influence or shape up each limitation it appears-in in the claims listed above; however, there is no clear definition in regards to said “user program”. The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). In order to satisfy the enablement requirement, the specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation.
Also, although the specification need not teach what is well known in the art, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not known in the art.  The Federal Circuit has stated that “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)).
.   





Claim Rejections – 35 USC §102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	 Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (US Patent Application Publication No. 2011/0191516 A1 -herein after Xiong).
Per claim 1:
Xiong discloses:  
A GUI controller design support device that supports designing of a GUI controller that is displayed on a touch-sensitive panel display of an input device and that receives an operation input for operating a target device (At least see ¶[0030] - programmable touch screen universal remote control is provided wherein a user can program the remote control to control a set of electronic devices, also see ¶[0075] - a Remote Control Manager that acts as the "remote control" profile manager providing the backend functionality and front-end graphical user interface (GUI) for users to switch, add, remove, and edit a remote control profile), comprising: 
a controller set editing unit that edits a controller set (At least see ¶[0030] - programmable touch screen universal remote control is provided wherein a user can program the remote control to control a set of electronic devices), the controller set containing and being configured by a plurality of controller parts and defining the GUI controller (At least see ¶[0075] - a Remote Control Manager that acts as the "remote control" profile manager providing the backend functionality and front-end graphical user interface (GUI) for users to switch, add, remove, and edit a remote control profile);
a controller part editing unit that edits the respective controller parts contained in the controller set (At least see ¶[0034] -a remote control profile is loaded, layout is loaded as default according to individual layout to keep the familiar user experience, but user can move or rearrange the RC buttons around, resize layout, zoom in and out and edit the layout (colors, etc) as well as changing the button's event handling behavior); and 
a user program editing unit that edits a user program (At least see ¶[0030] -user can further change appearance of the remote control by rearranging remote control keys or by editing remote control layout, also see ¶[0031] -Multiple user profiles can be created in the remote control to operate it based on preferences of user using it. The layout and appearance of keys/buttons of the touch screen remote control can be customized to the user's preference), the user program defining control of the target device in response to an operation input to the controller part (At least see ¶[0030] -multiple user profiles can be created in the remote control allowing the remote control to be operated based on the preferences of the user using the remote control).  

Per claim 2: 
Xiong discloses:  
a GUI controller registration unit that registers the controller set edited at the controller set editing unit and the controller part editing unit with the input device in a state where an engine, on which a driver that is an object called from the user program and utilized in order to control the target device is operated (At least see ¶[0050] -second tier utilizes the first tier to create an even more customized user interface. The average user can utilize this tier to easily configure his/her own preferred UI. In this tier, every functional control in that configuration has already been mapped to the corresponding lower level communication protocol by the device manufacturer. The user only has map their own set of controls to the corresponding controls created by the device manufacturer in the configuration), 
activates an execution environment for executing the user program (At least see ¶[0053] - user has to activate the learning feature on the universal remote controller, and individually map each key of the device's remote controller to a user-generated key on the universal remote controller. After creating this initial configuration file [emphasis added]).  

Per claim 3: 
Xiong discloses:  
a user program registration unit that registers the user program edited at the user program editing unit with the engine in a state where an engine (At least see ¶[0050] -second tier utilizes the first tier to create an even more customized user interface. The average user can utilize this tier to easily configure his/her own preferred UI. In this tier, every functional control in that configuration has already been mapped to the corresponding lower level communication protocol by the device manufacturer. The user only has map their own set of controls to the corresponding controls created by the device manufacturer in the configuration),
 on which a driver that is an object called from the user program and utilized in order to control the target device is operated, activates an execution environment for executing the user program (At least see ¶[0028] - Remote Controller Manager can select the new configuration and instruct the Remote Controller Installer to install it onto the remote control. The new configuration is ready to be used right after installation).  

Per claim 4: 
Xiong discloses:  
an input device provided with a touch-sensitive panel display, the touch-sensitive panel display displaying a GUI controller (At least see ¶[0028] - different remote configurations, the user simply chooses it by selection of an icon from the software menu shown on the remote controller's touchscreen display); and
an engine that is operated by a driver that is an object called from the user program and utilized in order to control the target device (At least see ¶[0053] - user has to activate the learning feature on the universal remote controller, and individually map each key of the device's remote controller to a user-generated key on the universal remote controller. After creating this initial configuration file [emphasis added]), the system for remote control wherein: 
the input device receives a user operation input to the GUI controller displayed on the touch-sensitive panel display and transmits content of the operation input to the engine (At least see ¶[0031] -Multiple user profiles can be created in the remote control to operate it based on preferences of user using it. The layout and appearance of keys/buttons of the touch screen remote control can be customized to the user's preference. Additionally, the user can define a communication protocol to transmit controlling commands from the remote control to control a device), 
the engine operates the driver to control the target device based on the content of the operation input received from the input device (At least see ¶[0107] -control processor carries out functions defined in the selected one of the remote controller programs to transmit control commands from one of said client device remote interfaces to a client device upon receipt of input via the touchscreen user interface to implement the command to the client device), 
the input device enables updating of the controller set of the GUI controller associated with the user program in a state where the engine activates an execution environment for executing the user program (At least see ¶[0046] -equipped Application Programming Interface (API) for the device, vendors will be able to create simple customized applications, such as the Ipod.TM. wheel, to be loaded onto the device for use as a remote controller. The software nature of the device also means that such applications could be updated in future to accommodate changes in the remote controller for the client device), and 
the engine enables updating of the user program in a state where an execution environment is activated for executing the user program (At least see ¶[0028] - Remote Controller Manager can select the new configuration and instruct the Remote Controller Installer to install it onto the remote control. The new configuration is ready to be used right after installation).  

Per claim 5: 
Xiong discloses:  
A program that causes a computer to function as a GUI controller design support device (At least see ¶[0021] -function, a procedure, an object method, an object implementation, in an executable application, an applet, a servlet, a source code, an object code, a shared library/dynamic load library and/or other sequence of instructions designed for execution on a computer system).  

Per claim 6: 
Xiong discloses:  
a user program registration unit that registers the user program edited at the user program editing unit with the engine in a state where an engine, on which a driver that is an -4-New U.S. Patent Application object called from the user program and utilized in order to control the target device is operated (At least see ¶[0050] -user can utilize this tier to easily configure his/her own preferred UI. In this tier, every functional control in that configuration has already been mapped to the corresponding lower level communication protocol by the device manufacturer, also see ¶[0107] -control processor carries out functions defined in the selected one of the remote controller programs to transmit control commands from one of said client device remote interfaces to a client device upon receipt of input via the touchscreen user interface to implement the command to the client device), 
activates an execution environment for executing the user program (At least see ¶[0053] - user has to activate the learning feature on the universal remote controller, and individually map each key of the device's remote controller to a user-generated key on the universal remote controller. After creating this initial configuration file [emphasis added]).  

Per claim 7: 
Xiong discloses:  
a GUI controller design support device (At least see ¶[0075] - a Remote Control Manager that acts as the "remote control" profile manager providing the backend functionality and front-end graphical user interface (GUI) for users to switch, add, remove, and edit a remote control profile); 
an input device provided with a touch-sensitive panel display (At least see ¶[0028] - different remote configurations, the user simply chooses it by selection of an icon from the software menu shown on the remote controller's touchscreen display), 
the touch-sensitive panel display displaying a GUI controller (At least see ¶[0075] -custom applications 504 make up a set of core applications to provide for the basic touchscreen remote control capability. The core applications include: a Remote Control Manager that acts as the "remote control" profile manager providing the backend functionality and front-end graphical user interface (GUI) for users); and 
an engine that is operated by a driver that is an object called from the user program and utilized in order to control the target device (At least see ¶[0053] - user has to activate the learning feature on the universal remote controller, and individually map each key of the device's remote controller to a user-generated key on the universal remote controller. After creating this initial configuration file [emphasis added]),
the system for remote control wherein: the input device receives a user operation input to the GUI controller displayed on the touch-sensitive panel display and transmits content of the operation input to the engine (At least see ¶[0031] -Multiple user profiles can be created in the remote control to operate it based on preferences of user using it. The layout and appearance of keys/buttons of the touch screen remote control can be customized to the user's preference. Additionally, the user can define a communication protocol to transmit controlling commands from the remote control to control a device), 
the engine operates the driver to control the target device based on the content of the operation input received from the input device (At least see ¶[0107] -control processor carries out functions defined in the selected one of the remote controller programs to transmit control commands from one of said client device remote interfaces to a client device upon receipt of input via the touchscreen user interface to implement the command to the client device), 
the input device enables updating of the controller set of the GUI controller associated with the user program in a state where the engine activates an execution environment for executing the user program (At least see ¶[0046] -equipped Application Programming Interface (API) for the device, vendors will be able to create simple customized applications, such as the Ipod.TM. wheel, to be loaded onto the device for use as a remote controller. The software nature of the device also means that such applications could be updated in future to accommodate changes in the remote controller for the client device), and 
the engine enables updating of the user program in a state where an execution environment is activated for executing the user program (At least see ¶[0028] - Remote Controller Manager can select the new configuration and instruct the Remote Controller Installer to install it onto the remote control. The new configuration is ready to be used right after installation).  

Per claim 8: 
Xiong discloses:  
GUI controller design support device (At least see ¶[0075] - a Remote Control Manager that acts as the "remote control" profile manager providing the backend functionality and front-end graphical user interface (GUI) for users to switch, add, remove, and edit a remote control profile); 
an input device provided with a touch-sensitive panel display, the touch-sensitive panel display displaying a GUI controller (At least see ¶[0064] -touchscreen display 212 is provided as both a display element for presentation of video information to the user as well as an input device for user input by touching the display screen); and 
an engine that is operated by a driver that is an object called from the user program and utilized in order to control the target device (At least see ¶[0050] -second tier utilizes the first tier to create an even more customized user interface. The average user can utilize this tier to easily configure his/her own preferred UI. In this tier, every functional control in that configuration has already been mapped to the corresponding lower level communication protocol by the device manufacturer. The user only has map their own set of controls to the corresponding controls created by the device manufacturer in the configuration),-5-New U.S. Patent Application
the system for remote control wherein: the input device receives a user operation input to the GUI controller displayed on the touch-sensitive panel display and transmits content of the operation input to the engine (At least see ¶[0031] -Multiple user profiles can be created in the remote control to operate it based on preferences of user using it. The layout and appearance of keys/buttons of the touch screen remote control can be customized to the user's preference. Additionally, the user can define a communication protocol to transmit controlling commands from the remote control to control a device), 
the engine operates the driver to control the target device based on the content of the operation input received from the input device (At least see ¶[0107] -control processor carries out functions defined in the selected one of the remote controller programs to transmit control commands from one of said client device remote interfaces to a client device upon receipt of input via the touchscreen user interface to implement the command to the client device), 
the input device enables updating of the controller set of the GUI controller associated with the user program in a state where the engine activates an execution environment for executing the user program (At least see ¶[0046] -equipped Application Programming Interface (API) for the device, vendors will be able to create simple customized applications, such as the Ipod.TM. wheel, to be loaded onto the device for use as a remote controller. The software nature of the device also means that such applications could be updated in future to accommodate changes in the remote controller for the client device), and 
the engine enables updating of the user program in a state where an execution environment is activated for executing the user program (At least see ¶[0028] - Remote Controller Manager can select the new configuration and instruct the Remote Controller Installer to install it onto the remote control. The new configuration is ready to be used right after installation).  

Per claim 9: 
Xiong discloses:  
a GUI controller design support device (At least see ¶[0075] - a Remote Control Manager that acts as the "remote control" profile manager providing the backend functionality and front-end graphical user interface (GUI) for users to switch, add, remove, and edit a remote control profile); 
an input device provided with a touch-sensitive panel display (At least see ¶[0064] -touchscreen display 212 is provided as both a display element for presentation of video information to the user as well as an input device for user input by touching the display screen), 
the touch-sensitive panel display displaying a GUI controller (At least see ¶[0075] -custom applications 504 make up a set of core applications to provide for the basic touchscreen remote control capability. The core applications include: a Remote Control Manager that acts as the "remote control" profile manager providing the backend functionality and front-end graphical user interface (GUI) for users); and 
an engine that is operated by a driver that is an object called from the user program and utilized in order to control the target device (At least see ¶[0050] -second tier utilizes the first tier to create an even more customized user interface. The average user can utilize this tier to easily configure his/her own preferred UI. In this tier, every functional control in that configuration has already been mapped to the corresponding lower level communication protocol by the device manufacturer. The user only has map their own set of controls to the corresponding controls created by the device manufacturer in the configuration),
the system for remote control wherein: the input device receives a user operation input to the GUI controller displayed on the touch-sensitive panel display and transmits content of the operation input to the engine (At least see ¶[0031] -Multiple user profiles can be created in the remote control to operate it based on preferences of user using it. The layout and appearance of keys/buttons of the touch screen remote control can be customized to the user's preference. Additionally, the user can define a communication protocol to transmit controlling commands from the remote control to control a device), 
the engine operates the driver to control the target device based on the content of the operation input received from the input device (At least see ¶[0107] -control processor carries out functions defined in the selected one of the remote controller programs to transmit control commands from one of said client device remote interfaces to a client device upon receipt of input via the touchscreen user interface to implement the command to the client device), -6-New U.S. Patent Application 
the input device enables updating of the controller set of the GUI controller associated with the user program in a state where the engine activates an execution environment for executing the user program (At least see ¶[0046] -equipped Application Programming Interface (API) for the device, vendors will be able to create simple customized applications, such as the Ipod.TM. wheel, to be loaded onto the device for use as a remote controller. The software nature of the device also means that such applications could be updated in future to accommodate changes in the remote controller for the client device), and 
the engine enables updating of the user program in a state where an execution environment is activated for executing the user program (At least see ¶[0028] - Remote Controller Manager can select the new configuration and instruct the Remote Controller Installer to install it onto the remote control. The new configuration is ready to be used right after installation).  

Per claim 10: 
Xiong discloses:  
a computer to function as a GUI controller design support device (At least see ¶[0021] -function, a procedure, an object method, an object implementation, in an executable application, an applet, a servlet, a source code, an object code, a shared library/dynamic load library and/or other sequence of instructions designed for execution on a computer system).  

Per claim 11: 
Xiong discloses:  
a computer to function as a GUI controller design support device (At least see ¶[0021] -function, a procedure, an object method, an object implementation, in an executable application, an applet, a servlet, a source code, an object code, a shared library/dynamic load library and/or other sequence of instructions designed for execution on a computer system).  

Per claim 12: 
Xiong discloses:  
a computer to function as a GUI controller design support device (At least see ¶[0021] -function, a procedure, an object method, an object implementation, in an executable application, an applet, a servlet, a source code, an object code, a shared library/dynamic load library and/or other sequence of instructions designed for execution on a computer system).







CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                02/11/2021